Title: Thomas McAuley to Thomas Jefferson, 19 May 1819
From: McAuley, Thomas
To: Jefferson, Thomas


          
            Most Excellent Sir
            Union College New York State 19th May 1819
          
          The Brethren of the New York Alpha of the Phi Beta Kappa Society have directed me to request of Your Excellency the communication of any information you may be in possession of, in relation to the Introduction of said Society into this country, as it has been told to the Society, that you first brought the charter from Oxford or Elsewhere to William & Mary College in 1776 or thereabouts, as it is natural for the children to enquire into the pedigree &c of their parents we Trust Sir you will pardon the Liberty we take, in thus approaching their reputed patron with the Language of enquiry—permit me to say that there are now 4 Alphas, that of Mass—Con—New Ham & New York—
          
            
                 
              Connecticut has
              627
               members
            
            
              
              Mass.
              489
              
            
            
              
              N. H.
              421
              
            
            
              
              N. Y.
              155
              
            
            
              
              
              1692
              
            
          
          We trust the Society has a very healthfull influence on the minds of youth—and will be salutary to the community—We will thankfully receive any communication on this subject—
          And while I am before you Sir permit me to enquire whether in your philosophic recreations you have observed that Electricity passed along a wire of one or more miles in length becomes a deep orange colour, is diminished in its apparent Volume, But Exceedingly increased in its intensity and influence on the nervous system? in my course of Experiment last season I am fully satisfied of these facts, but am yet unable to account for them and would most willingly be instructed.
          I am Sir with the profoundest respect for your many public & private virtues & Elevated Standing in the republic of letters,
          
            Your very Humble Servant
             THOMAS McAULEY,Cor. Sec. of New York A. A
          
        